UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2012 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) Shares Fair Value COMMON STOCKS - 46.59% Finance & Insurance - 4.58% ACE Ltd. (b) $ The Charles Schwab Corp. Verisk Analytics, Inc. (a) Visa Inc. Information - 6.06% American Tower Corp. Baidu, Inc. - ADR (a)(b) Equinix, Inc. (a) Google Inc. (a) Manufacturing - 17.32% Allergan, Inc. Apple Inc. (a) ARM Holdings PLC - ADR (b) Intuitive Surgical, Inc. (a) Life Technologies Corp. (a) Mead Johnson Nutrition Co. National Oilwell Varco Inc. Praxair, Inc. Precision Castparts Corp. QUALCOMM, Inc. Mining - 5.93% Occidental Petroleum Corp. Oceaneering International, Inc. Schlumberger Limited (b) Silver Wheaton Corp. (b) Professional, Scientific, & Technical Services - 6.97% Cerner Corp. (a) Cognizant Technology Solutions Corp. (a) Priceline.com, Inc. (a) Salesforce.com, Inc. (a) VMware, Inc. (a) Retail Trade - 4.09% Amazon.com, Inc. (a) Costco Wholesale Corp. Fastenal Co. Transportation & Warehousing - 1.64% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $12,628,226) $ EXCHANGE-TRADED FUNDS - 53.61% Vanguard Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,805,078) SHORT-TERM INVESTMENTS - 2.00% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $643,403) Total Investments (Cost $26,076,707) - 102.20% Liabilities in Excess of Other Assets- (2.20%) ) TOTAL NET ASSETS - 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of July 31, 2012. The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at July 31, 2012 (Unaudited) The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investment trusts or “REITs”, which are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt Securities – Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Open-End Mutual Funds - Investments in open-end mutual funds are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified as level 1 securities. Short-Term Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Level 1 Level 2 Level 3 Total Common Stocks Finance & Insurance $ $
